Dissenting Opinion by
Rhodes, P. J.:
I dissent from the conclusion reached by the majority in this case. The provisions of earlier acts similar to section 302 of The Second Class Township Code of May 1, 1933, P. L. 103, as amended, 53 PS §19093-302, have been construed as giving the courts of quarter sessions jurisdiction and power to grant the change of line (or annexation) sought by petitioners. In the Matter of the Division Line of Clay, West Cocalico, and Ephrata Townships, 33 Pa. 366. The Clay case, where about 700 acres of land were taken from two adjoin*650ing townships, and, in the words of the petition, “annexed” to a third adjoining township, cannot be distinguished on its facts from the present case. It was there said, page 367 of 33 Pa.: “The present case is one of the alteration of lines, though called one of annexation, and it is to be decided by the old law, for the new laws do not relate to it.” I do not agree that this statement in the opinion of the Supreme Court is to be classified as obiter dictum. While the issue may not have been specifically raised, necessary to the decision — and therefore decided — was the question whether an “alteration” or “annexation” could be accomplished under the Act of April 15, 1834, P. L. 537, §13, which gave the courts of quarter sessions authority “to alter the lines of two or more adjoining townships, so as to suit the convenience of the inhabitants thereof.” In this respect, the wording of the Act of 1834 was similar to the present Second Class Township Code. See Historical Note, 53 PS §19093-302.
Where the legislature has enacted a law which can be fairly interpreted as granting a remedy, the law should not be narrowly construed so as to render the remedy ineffective. In the Clay case, the Supreme Court construed the language of the Act as giving the courts of quarter sessions jurisdiction and authority to alter lines between townships, even though the proceeding was called “one of annexation,” and involved 700 acres. I think it is obvious that any proceeding to alter lines between adjoining townships must involve “annexation.” Any such alteration is a pro tanto annexation.
Where, in a later statute, the legislature uses language which has been the subject of prior interpretation, the presumption is that the language thus repeated is to receive like interpretation. Lower Nazareth Township Supervisors’ Appeal, 341 Pa. 171, 175, *651176, 19 A. 2d 92; Rush v. Allegheny County, 159 Pa. Superior Ct. 163, 165, 48 A. 2d 46; Philadelphia J-L Corporation Liquor License Case, 166 Pa. Superior Ct. 237, 239, 70 A. 2d 698; Statutory Construction Act of May 28, 1937, P. L. 1019, Article IV, §52 (4), 46 PS §552 (4). Although the present Second Class Township Code by the amendment of July 10, 1947, P. L. 1481, §3, 53 PS §19093-302, purports to authorize the alteration of the lines of an “adjoining . . . borough, or city . . .,” which are covered by other legislation, this would not invalidate the portion of the Act which reenacts previous legislation relating to townships. The attempt to increase the jurisdiction of the court cannot be construed to abolish jurisdiction previously existing.
The fact that the legislature imposed certain requirements where the annexation involved boroughs, cities and first class townships, or first class townships (Act of June 19, 1939, P. L. 430, §1 et seq., 53 PS §19092-312.1; Act of May 13, 1937, P. L. 620, 53 PS §19092-311; cf. Lerten Appeal, 168 Pa. Superior Ct. 518, 79 A. 2d 670) does not mean that these more formal requirements apply to, or are to be found in, statutes relating to second class townships. The requirements of those acts do not negate the use of The Second Class Township Code to accomplish similar objectives. Second class townships are by definition less populous than other political subdivisions; and the courts of quarter sessions should properly have the power to alter township lines without the formalities applicable under other specific legislation to the more densely populated districts. The majority seems to overlook the principles that “there is nothing sacred about the delimitation of the political divisions of a state” (In re: Annexation of Mill Creek Township, Erie County, 74 Pa. Superior Ct. 275, 278), and that the legislature may prescribe the methods for change.
*652Under the established practice and procedure in this type of case, the court of quarter sessions gives notice to all interested parties. The statute gives the court power to alter the lines of the townships involved “to suit the convenience of the inhabitants thereof.” The proceeding here being under the authority and jurisdiction of the court of quarter sessions, if the “alteration” or “annexation” involved is substantial, or affects much land or many people, the court has the power and means of providing for the protection of their interests. The majority opinion does not attempt to indicate when “alteration” becomes “annexation.” Such an attempt would be futile and would ignore a realistic approach to the legislative declaration that an alteration of township lines may be made “so as to suit the convenience of the inhabitants thereof.” The majority opinion leaves the petitioners wholly without remedy. In any event, such a conclusion is to be avoided, and especially where the Supreme Court’s interpretation of earlier legislation similar to the present Act did afford a remedy.
When the legislature reenacted the Act of 1834 in the form of the present law, it had before it the decision in the Olay case. If it had intended to impose more stringent requirements where second class townships are involved it could have done so. In the absence of such a legislative change in the present Act, we. should accept the clear pronouncement of the Supreme Court and. give an effective remedy in the present and similar cases involving second class townships.
I am of the opinion that the present case does not come within the provisions of the Act of June 24, 1895, P. L. 212, §10, 17 PS §197, justifying certification to the Supreme Court.
Dithkich and Ross, JJ., join in this dissent.